FILE COPY




                                    No. 07-14-00382-CR


Brunita Lilly Frausto                        §     From the 64th District Court of
 Appellant                                           Hale County
                                             §
v.                                                 December 23, 2014
                                             §
The State of Texas                                 Opinion by Justice Hancock
 Appellee                                    §



                                    J U D G M E N T

       Pursuant to the opinion of the Court dated December 23, 2014, it is ordered,

adjudged and decreed that this appeal is dismissed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.

       It is further ordered that this decision be certified below for observance.

                                           oOo